Citation Nr: 9922381	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-42 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral weak 
feet, with residuals of a right second metatarsal fracture, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the left thigh, Muscle Group XIV, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for a right hip 
disorder, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) evaluation for 
scars on the left forearm, right arm, and left shoulder, 
residuals of shrapnel wounds.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that a rating decision in January 1999 
granted an evaluation of 20 percent for a left hip disorder, 
and, in February 1999, the veteran withdrew from appellate 
status a claim of entitlement to an increased rating for a 
left hip disorder.  


FINDINGS OF FACT

1.  The disability of the veteran's feet is primarily 
manifested by mild decrease of the arches and mild hallux 
valgus, with no more than mild functional loss due to pain 
and weakness.  

2.  The disability of the veteran's left thigh is primarily 
manifested by well-healed, nontender, nonadherent scars, 
without loss of deep fascia or muscle substance, and is 
productive of no more than moderate impairment.  

3.  The disability of the veteran's right hip is primarily 
manifested by subjective complaints of pain, without 
significant objective findings.  

4.  Scars on the left forearm, right arm, and left shoulder 
are asymptomatic but the veteran has a retained shell 
fragment in the left shoulder region.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral weak feet, with residuals of a right second 
metatarsal fracture, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277 
(1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel wound to the left thigh, Muscle 
Group XIV, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.56, 4.71a, Diagnostic Code 5314 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for a right hip disorder are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 (1998).  

4.  The criteria for a 10 percent rating for scars on the 
left forearm, right arm, and left shoulder, with a retained 
shell fragment in the left shoulder region, residuals of 
shrapnel wounds, are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7899-7804, 7805 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims of 
entitlement to increased evaluations for service-connected 
disabilities are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by application of the 
schedular ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  The diagnostic codes 
under which the veteran's disabilities are rated will be 
discussed below.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

I.  The Feet

Service medical records disclose that, in November 1943, the 
veteran sustained a march fracture of the second metatarsal 
of the right foot.  He was returned to duty two weeks later.  

At a VA examination in October 1948, the examiner noted that, 
in service, after the march fracture, the veteran's flat feet 
became symptomatic, and he continued to have foot complaints 
all through service and was treated with exercises, tapings, 
and massage.  

A rating decision in November 1948 granted service connection 
for bilateral weak feet, with residuals of a march fracture 
of the right second metatarsal.  

VA X-rays of the feet in May 1995 showed bilateral pes planus 
deformities and bilateral mild hallux valgus deformities.  

At a VA examination in May 1995, the veteran gave a history 
of some recurrent foot pain since service, particularly with 
prolonged weight bearing.  He had not had any specific 
treatment for his feet.  

On examination, there was moderately severe flattening of the 
longitudinal arches, with mild hallux valgus deformity but no 
tenderness to palpation; there was no tightening of the 
Achilles tendon and no callus formation.  Diagnoses included 
bilateral pes planus, moderately severe, intermittently 
symptomatic.  
At a VA examination in August 1995, diagnoses included 
bilateral pes planus, symptomatic, mild.  

At a VA examination in November 1998, the veteran presented 
with a history of a cerebral vascular accident; he had been 
using a wheelchair and a cane.  He complained of bilateral 
foot pain with any walking.  His foot problems were 
complicated by diabetes mellitus and intermittent foot 
ulcers.  

On examination, there was mild decrease of both arches in a 
standing position; there was mild tenderness to palpation of 
the plantar surfaces; there was no tenderness to palpation of 
the metatarsals.  Hammertoe deformities of both feet were 
noted.  Bilateral mild hallux valgus was found.  Diagnoses 
included history of right second metatarsal fracture, with 
continued symptomatology in a dependent position, with mild 
functional loss of the feet due to pain and weakness.  

38 C.F.R. § 4.71a, Diagnostic Code 5277 provides that 
bilateral weak feet shall be rated for the underlying 
condition, with a minimum rating of 10 percent.  In the 
veteran's case, a 30 percent rating is in effect, and his 
underlying condition is pes planus.  

Diagnostic Code 5276 provides that a 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot (pes 
plans) manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation which is not improved by orthopedic shoes or 
appliances.  

VA examination findings in May 1995 and November 1998 reveal 
that the veteran's weak feet condition is not equivalent to 
pronounced acquired flatfoot, and none of the manifestations 
of a pronounced flatfoot disability are present.  The Board 
therefore concludes that the criteria for an evaluation in 
excess of 30 percent for the disability of the veteran's feet 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277.  In addition, the mild 
functional loss of the feet due to pain found on VA 
examination is adequately and appropriately compensated by 
the currently assigned 30 percent evaluation.  See 38 C.F.R. 
§ 4.40, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

II.  Left Thigh

Service medical records disclose that, in July 1944, the 
veteran sustained multiple, penetrating mortar shell wounds, 
including one to the dorsal surface of the left thigh, which 
was debrided.  A foreign body in the left thigh was not 
removed.  By late August 1944, the wound had healed.  

At a VA examination in November 1948, the veteran had no 
complaint concerning the left thigh, except for an occasional 
sensation of burning and aching at the site of the wound.  On 
examination, there was a healed scar the size of a nickel 
over the lateral aspect of the left thigh in the upper third; 
there was minimal tissue loss; and function of the left thigh 
was normal.  

At a VA examination in May 1995, the veteran complained that 
his left leg would fall out from under him.  He also 
complained of locking of his hips and foot pain.  On 
examination of the left thigh, two barely visible scars were 
found just below the hip area, which were well-healed, 
nontender, and non-attached, with no loss of underlying 
tissue.  There were no muscle mass changes.  Lateral 
instability of the left knee was found, which was due to 
laxity of the lateral collateral ligament and the anterior 
cruciate ligament.  Diagnoses included:  Shrapnel wound of 
the proximal left thigh, with residual healed asymptomatic 
scars; and chronic instability of the left knee, rule out 
degenerative joint disease.  (The Board notes that service 
connection is not in effect for any disability of the left 
knee.)  

The Board notes that certain portions of 38 C.F.R. Part 4 
pertaining to the rating criteria for muscle injuries were 
revised, effective July 3,1997.  See 62 Fed. Reg. 30235 
(1997).  When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  After reviewing the regulations in 
effect at the time of the veteran's claim and the amendments 
effective July 3, 1997, the Board finds that the revised 
regulations did not substantively change the criteria 
pertinent to the veteran's disability, but rather only added 
current medical terminology.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(1998).  

38 C.F.R. § 4.71a, Diagnostic Code 5314 provides that slight 
disability of Muscle Group XIV warrants a noncompensable 
evaluation; moderate disability warrants a 10 percent 
evaluation; and a 30 percent evaluation requires moderately 
severe muscle disability.  

With regard to the classification of muscle disabilities as 
moderate or moderately severe, 38 C.F.R. § 4.56 provides 
that:  The type of injury indicative of moderate disability 
of muscles is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
The history and complaints indicative of moderate disability 
of muscles include service department record or other 
evidence of inservice treatment for the wound, and a record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, particularly a lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
objective findings of a moderate disability of muscles 
include entrance and (if present) exit scars, which are small 
or linear, indicating a short track of missile through muscle 
tissue, and some loss of deep fascial or muscle substance or 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  

Under 38 C.F.R. § 4.56, the type of injury indicative of 
moderately severe disability of muscles is a through-and-
through or deep penetrating wound by a small high velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints indicative of 
moderately severe disability of muscles include service 
department records or other evidence showing hospitalization 
for a prolonged period for treatment of the wound, and a 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability and, if present, evidence of inability 
to keep up with work requirements.  The objective findings 
indicative of moderately severe disability of the muscles 
include entrance and (if present) exit scars indicating the 
track of a missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side, and test of strength and endurance which, 
compared with the sound side, demonstrates positive evidence 
of impairment.  

The veteran's type of shrapnel injuries of the left thigh 
was, under 38 C.F.R. § 4.56, indicative of moderate 
disability, as it was a deep penetrating wound of short 
track.  Although the veteran was hospitalized in service for 
treatment of the left thigh and other fragment wounds, after 
his return to duty in August 1944, he has not consistently 
complained of cardinal signs and symptoms of muscle 
disability of the left thigh.  His small entrance scars are 
indicative of moderate disability.  There have been no 
indications on palpation of loss of deep fascia, muscle 
substance, or loss of normal resistance of muscles compared 
to the other side; nor has there been positive evidence of 
impairment on test of strength and endurance.  The indicia of 
a moderately severe muscle injury/disability of the left 
thigh have thus not been shown, and so entitlement to a 
rating in excess of 10 percent for residuals of a shrapnel 
wound to the left thigh, Muscle Group XIV, is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.56, 4.71a, 
Diagnostic Code 5314.  

III.  Right Hip

A rating decision in August 1995 granted service connection 
for disability of the hips as secondary to the veteran's weak 
feet disability.  
At a VA examination in August 1996, the veteran complained of 
bilateral hip pain with any prolonged weight-bearing.  On 
examination, range of motion of the hip joints was full, 
except that dorsiflexion was limited to 80 degrees; there was 
no pain on range of motion of the hips.  The examiner stated 
that X-rays of the hips did not reveal any evidence of 
degenerative joint disease and thus the etiology of the 
veteran's hips symptoms was not known.  

At a VA examination in September 1997, the veteran complained 
that he had essentially constant pain which was centered 
between his hips, radiating over both hips, particularly with 
walking.  On examination, the hips had full range of motion, 
with no complaints on movement.  Hip flexors, adductors, and 
abductors were all normal and could resist the examiner's 
strength with ease and without complaints of pain.  

At a VA examination in November 1998, the veteran complained 
that lower back pain radiated to his hips and that his hips 
would "lock" after he walked a half a block.  On examination, 
strength of the right hip flexor was 3-4/5, compared to 
3/5 on the left.  Impressions included symptomatic hips with 
dependent position.  The examiner found that functional loss 
of the hips due to pain/weakness was mild.  

The veteran's right hip disability has been rated as 
analogous to impairment of the femur, with malunion, under 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  See 38 C.F.R. 
§ 4.20.  

Diagnostic Code 5255 provides that a 10 percent evaluation is 
warranted for impairment of the femur with slight hip 
disability; a 20 percent evaluation requires moderate hip 
disability.  

As the most recent examination of the veteran's right hip in 
November 1998 resulted in findings of some loss of strength 
but only mild loss of function, the Board finds that the 
disability picture more nearly approximates the criteria for 
a 10 percent rating rather than the criteria for a 20 percent 
rating, under Diagnostic Code 5255, and thus entitlement to a 
rating in excess of 10 percent is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5255.  Mild functional loss of the right hip is 
adequately and appropriately compensated by the currently 
assigned 10 percent rating.  38 C.F.R. § 4.40; DeLuca.  

IV.  Other Scars

In July 1944 in service, the veteran sustained shrapnel 
wounds to the left forearm, right arm, and left shoulder, 
from which he had residual scars.  

In a statement received by the RO in July 1995, the veteran 
asserted, in essence, that he had symptomatic retained shell 
fragments in the upper extremities.

h At a VA examination in August 1996, the examiner found that 
his shrapnel wound to the left shoulder, with retained 
metallic fragment, was asymptomatic, and that there were no 
residuals of a history of shrapnel wound to the left forearm 
and left upper arm.  

At a VA examination in September 1997, shrapnel wound 
injuries to the left forearm, left shoulder and right arm 
were found to be without residuals.  

At a VA examination in November 1998, the veteran indicated 
that scars on his forearm did not give him any difficulty.  
The examiner found that there were no residuals and no 
evidence of residual scar difficulties from shrapnel wounds 
to the left forearm, left shoulder, and right arm. 

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that scars 
which are tender and painful on objective demonstration 
warrant a 10 percent evaluation, and Diagnostic Code 7805 
provides that other scars shall be rated on the limitation of 
function of the body part affected.  

In the veteran's case, as scars on the left forearm and right 
arm are asymptomatic and do not cause any functional loss, 
compensable ratings for those scars are not in order.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805.  The left shoulder scar was also shown to be nontender 
on recent examinations.  However, there is X-ray evidence of 
a retained shell fragment in the left shoulder region.  While 
the fragment wound scar per se is not shown to be productive 
of any ascertainable disablement under Diagnostic Code 7804, 
this fact is not necessarily fatal to the claimant's appeal.  
In this regard the Board notes that the veteran does have 
retained shrapnel in the above anatomic area and that such a 
retained fragment has been productive of occasional 
symptomatology.  With application of the criteria under 38 
C.F.R. § 4.20, the Board finds that a 10 percent evaluation 
for a retained shell fragment in the left shoulder region, 
evaluated by analogy to tender and painful scarring under 
diagnostic code 7804, is warranted.

V. Conclusion

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased evaluation for bilateral weak feet, with 
residuals from a right second metatarsal fracture, is denied.  

An increased evaluation for residuals of a shrapnel wound to 
the left thigh, Muscle Group XIV, is denied.  

An increased evaluation for a right hip disorder is denied.  




A rating of 10 percent for scars on the left forearm, right 
arm, and left shoulder, with a retained shell fragment in the 
left shoulder region, is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

